Citation Nr: 0500878	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for back injury residuals.


REPRESENTATION

Veteran represented by:	Naomi Farve, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
back injury residuals on the grounds that no new and material 
evidence had been submitted.  Appeal to the Board was 
perfected.

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

On another matter, the Board notes that, in the VA Form 9 
filed in December 2003 in connection with this appeal, 
veteran's counsel raised a new issue as to whether it was 
clear and unmistakable error for VA not to have, among other 
things, resolved reasonable doubt in the veteran's favor with 
respect to the denial of the back injury residuals claim.  
This statement does not specify the RO action in which the 
alleged clear and unmistakable error occurred, and is 
referred to the RO for clarification, and, if indicated, 
appropriate action.    


FINDINGS OF FACT

1.  In October 1984, the veteran was given notice of the 
September 1984 rating decision initially denying service 
connection for back injury residuals and of his appeal 
rights; he did not appeal that determination.   

2.  A subsequent application to reopen the claim was denied 
by the RO in an August 1995 rating decision.  In September 
1995, the RO notified the veteran of the denial and his 
appeal rights, and he did not appeal that determination.  

3.  Evidence submitted since the August 1995 rating decision, 
with regard to the issue of service connection for back 
injury residuals, does not bear directly and substantially 
upon the issue of service connection therefor as it is either 
cumulative or redundant of evidence previously submitted; 
and, by itself or in connection with evidence previously 
assembled, is not significant enough that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 1995 RO determination, which concluded that no 
new and material evidence had been submitted to date to 
reopen the previously denied claim of entitlement to service 
connection for back injury residuals, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003). 

2.  New and material evidence has not been received since 
August 1995 to reopen the claim of entitlement to service 
connection for back injury residuals.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such 
notice is to be provided before the issuance of the initial 
unfavorable rating decision of the agency of original 
jurisdiction (AOJ) from which the appeal arises.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2001 letter, sent in advance of the rating 
decision from which this appeal arises (August 2002), the RO 
advised the veteran of VA's VCAA duties, the veteran's and 
VA's respective responsibilities in claim development, what 
the evidence must show to establish entitlement to 
compensation benefits based on a service-connected 
disability, the process for reopening a previously denied 
service connection claim, and what additional evidence and 
information are needed.  The veteran's then-representative 
submitted a statement in late October 2001 specifically 
indicating that the veteran understands what evidence is 
needed to support the claim, VA's responsibilities with 
respect to claim development, what evidence is in the file, 
and what additional evidence is needed.    

In addition, through the Statement of the Case (SOC), the RO 
provided the veteran a status of the claim; explained what 
additional development had been undertaken to date; and 
explained why the claim remains denied.  It is noted that the 
SOC included 38 C.F.R. § 3.159, which explains the veteran's 
and VA's claim development responsibilities and includes a 
provision requiring VA to ask the veteran whether he has any 
pertinent evidence.  The SOC also set forth 38 C.F.R. 
§ 3.156, which explains that new and material evidence must 
be submitted to reopen a previously denied and final claim.  

Given the foregoing, the Board finds that VA provided the 
veteran ample notice of what is needed to reopen a previously 
denied service connection claim (that is, the "new and 
material evidence" standard), the evidentiary criteria for 
service connection, the veteran's and VA's respective 
responsibilities in claim development, what evidence has been 
obtained, and why the claim remains denied.  He also was 
specifically asked to provide any evidence pertaining to the 
claim.  Neither the veteran nor his counsel has argued that 
there exists relevant evidence not of record specifically due 
to a VCAA notice defect.  In fact, in October 2001, the 
veteran's representative acknowledged that the veteran 
understands his VCAA rights and what is required to 
substantiate his claim.  

With respect to the duty to assist, the Board notes that the 
duty to assist provisions of 38 U.S.C.A. § 5103A do not 
require VA to reopen a claim that has been disallowed 
excepted when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  There is no VA 
duty to provide a medical examination or opinion until a 
previously denied claim has been reopened with new and 
material evidence.  38 C.F.R. § 3.159(c)(4).  The regulations 
providing certain duty to assist provisions for applications 
to reopen finally denied claims are only effective to any 
claim for benefits received by VA on or after August 29, 
2001.  66 Fed. Reg. 45629 (Aug. 29, 2001).  In this case, the 
veteran's claim to reopen was filed before that date.  

Nevertheless, the RO has attempted to obtain all relevant 
evidence identified by the veteran.  In April 2004, the 
veteran provided testimonial evidence at a hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C., conducted via videoconference.  Shortly after the 
hearing, the veteran, through his counsel, submitted a 
statement that he was treated by "Dr. Genet," a private 
family physician, during the 1950s and 1960s, for, among 
other things, back pain.  This doctor reportedly is deceased 
and his records are not available.  Through his counsel, the 
veteran waived his right to have the RO initially review this 
statement.  The RO also contacted the National Personnel 
Records Center (NPRC) to obtain Morning Reports and medical 
treatment records in the custody of the Office of the Surgeon 
General (SGO).  It was determined that no such records exist.  
(The record contains the veteran's separation examination and 
a few personnel records; the remainder of these records are 
presumed to have been destroyed in a fire in the early 
1970s.)       

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence Claim - Back Injury Residuals

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for back 
injury residuals.  The requirement that new and material 
evidence must be submitted to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Initially, the RO denied service connection for back injury 
residuals in a September 1984 rating decision.  In October 
1984, the veteran was given notice of this decision and of 
his appeal rights, and he did not appeal.  In January 1985, 
the RO again informed the veteran that the claim remains 
denied.  An August 1995 rating decision denied the veteran's 
attempt to reopen the same claim.  In September 1995, the RO 
notified the veteran of the denial and his appeal rights.  In 
September 1995, the veteran wrote a letter to the President 
of the United States regarding his claim, and, in response to 
an inquiry from the President's office, the VA informed the 
veteran, in a letter dated in November 1995, that a rating 
decision dated in August 1995 had found new and material 
evidence had not been submitted to reopen his claim.  He was 
informed that new and material evidence must be present to 
reopen his claim, of the reasons his claim continued to be 
denied, and of his appellate rights.  He did not appeal, and, 
accordingly, the August 1995 determination is final.  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Because the November 1995 
letter essentially notified the veteran of the reasons for 
the denial of his claim in August 1995, the August 1995 
rating decision is the most recent final denial of the claim.  
Because no notice of agreement was filed within one year 
after the latest November 1995 notification, the August 1995 
determination became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).  
Thus, the August 1995 determination is operative for the 
purposes of determining whether new and material evidence has 
been received since then to reopen the back injury residuals 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence is evidence not previously submitted to 
agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  As for the 
second step, if VA determines that the evidence is new and 
material, it may then proceed to evaluate the merits of the 
claim based on the entire record, after ensuring that the 
duty to assist (discussed separately above) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.    

The Board notes that 38 C.F.R. § 3.156(a) was amended during 
the appeal period, but the new version applies only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen giving rise to this appeal was filed before 
this date, the earlier version, as discussed above and set 
forth in the SOC, applies.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence of record at the time of the August 1995 rating 
decision consisted of the service separation examination 
dated in November 1954, which did not show any back 
abnormalities; military personnel records showing the veteran 
was out sick in August 1954, and that he was hospitalized 
from August to September 1953; private and VA medical records 
dated from 1972 to 1983 which show a chronic back disorder 
beginning in 1972, with subsequent records attributing the 
onset to that period; and numerous statements from the 
veteran.  The veteran's statements first mention an in-
service back injury in a June 1983 statement in which the 
veteran reported having injured his back twice in service.  
He said that he had continued to experience back pain since 
then.  At a hearing in August 1995, he said that he had been 
treated in the 1960's for back pain.  

The Board has carefully considered all lay and medical 
evidence concerning the claimed back injury residuals 
submitted since August 1995.  For the reasons set forth 
below, it finds that the evidence does not bear directly and 
substantially upon the issue of service connection therefor 
as it is either cumulative or redundant of evidence 
previously submitted.  Further, it is not, by itself or in 
connection with evidence previously assembled, significant 
enough that it must be considered in order to fairly decide 
the merits of the claim. 

The evidence added to the record after August 1995 consists 
primarily of lay evidence in the form of hearing testimony 
(from the May 2001 RO hearing concerning a claim seeking 
service connection for hydrocele; April 2004 Board hearing 
concerning the back injury residuals claim) and veteran's 
written statements.  In addition, records documenting NPRC's 
determination that no SGO medical records, Morning Reports, 
or additional service medical records exist (the veteran's 
service medical records presumably were destroyed in a fire) 
were added to the file.  

More specifically with respect to lay evidence, the veteran 
testified at the April 2004 Board hearing that he injured his 
back in service, which he believes caused his current back 
problems.  While the May 2001 RO hearing concerned a 
different claim (service connection for hydrocele), the 
transcript of this hearing indicates that the veteran's 
testimony included a discussion of an in-service back injury.  
The common thread among the May 2001 and April 2004 hearing 
testimonies and veteran's written statements submitted to 
support the claim is the veteran's position that he had some 
back-related injury in service and that he was treated for it 
therein.

However, the veteran's own statements essentially reiterate 
statements previously of record; as such, they are cumulative 
or redundant, and not new evidence.  It should be emphasized 
that the question at this point is not of credibility.  
Indeed, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible; credibility 
is assessed only after the claim is reopened.  Justus v. 
Principi, 3 Vet.App. 510 (1993).  The question is whether the 
evidence has been previously considered.  Evidence which his 
duplicative of previously considered evidence, or which goes 
to a previously established fact, is cumulative or redundant, 
and not new evidence.  Vargas-Gonzales v. West, 12 Vet.App. 
321 (1999).  The new evidence, in essence, repeats previously 
known lay allegations - through the veteran's own testimony 
and written statements - as to what is purported to be the 
ultimate cause of his current back problems - an in-service 
back injury.  

Similarly, Mr. [redacted]'s May 2001 RO testimony is not new, 
because the pre-November 1995 record already included 
independent corroborating evidence in the form of service 
personnel records showing that the veteran had been 
hospitalized for some medical problem, although not specified 
therein, and apparently for some portion of August 1953.  Mr. 
[redacted]'s testimony that he saw the veteran with bandages on the 
crotch area does not specifically identify any back 
condition.  

The additional evidence includes a statement submitted by the 
veteran, through his counsel, in May 2004, concerning 
treatment reportedly provided in the 1950s and 1960s by "Dr. 
Genet," a private family physician, for back pain.  The 
veteran also stated, however, that this doctor is deceased 
and his records are not available.  This evidence is new in 
the sense that it was not of record in 1995.  However, 
evidence previously of record included the veteran's 
testimony that he was treated for back pain in the 1960's.  
Moreover, "new" evidence also must be material to reopen 
the previously denied back injury residuals claim.  Material 
evidence essentially is new evidence significant enough that 
not considering it would be unfair to the veteran.  

The Board finds that this evidence also does not appear to 
add material evidence to the pre-November 1995 record in the 
sense that the pre-November 1995 record contained medical 
evidence dated as long ago as in the 1970s and 1980s 
documenting complaints of back problems.  In short, it was 
known for decades before November 1995 that the veteran 
complained of symptoms related to a back problem.  The 
problem in this case is that there is no medical link 
establishing a connection between an in-service back incident 
and a current chronic low back disability.  See requirements 
for establishing service connection (that is, basically, an 
incident or injury in service causing a back problem or 
aggravating a pre-existing back problem; current disability 
etiologically linked to the in-service event) in 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999).  

It is further noted that a key element of establishing 
service connection is a medical opinion on causation - 
something that laypersons not shown to be medical 
professionals qualified to opine on such matters, including 
the veteran and Mr. [redacted]  here, cannot provide.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions as to 
causation or diagnosis); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if new, cannot be the 
predicate to reopen).   

The Board further notes that the veteran testified in April 
2004 that he reportedly was told by doctors after service 
that he has a congenital birth defect (spina bifida and/or 
scoliosis).  This information, too, was known long before 
November 1995 - see, e.g., 1976 VA medical records and August 
1995 RO hearing testimony of the veteran.  So, too, was the 
veteran's post-service history of injury (the veteran 
apparently had a work-related back injury at least once after 
service, in or around 1972).  See August 1995 RO hearing 
transcript and April 1980 VA medical examination report.  
Presumably, the veteran contends that active service either 
aggravated his pre-existing, congenital back problem or that 
an in-service back injury is the direct cause of the current 
problem, and that post-service activities or injuries are not 
the true cause.  In any event, all of this information was 
known before November 1995, and is not new.     

In consideration of all of the foregoing, the Board must 
conclude that, while new evidence has been added to the 
record since August 1995, the evidence does not rise to the 
level of materiality.  Thus, the claim is not reopened.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-reasonable doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

The previously denied and final claim of entitlement to 
service connection for back injury residuals is not reopened 
and remains denied.   



	                        
____________________________________________
	KAY D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


